20-3291
    Lopez Marin v. Garland
                                                                                   BIA
                                                                             Navarro, IJ
                                                                           A046 002 995
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 22nd day of November, two thousand twenty-
    two.

    PRESENT:
             GERARD E. LYNCH,
             MICHAEL H. PARK,
             STEVEN J. MENASHI,
                  Circuit Judges.
    _____________________________________

    HERNAN ANTONIO LOPEZ MARIN,
             Petitioner,

                      v.                                         20-3291
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Steven Haskos, Esq., Law Office
                                        of Craig Relles, White Plains, NY.


    FOR RESPONDENT:                     Brian M. Boynton, Acting
                                        Assistant Attorney General;
                               Jonathan Robbins, Senior
                               Litigation Counsel; Dana M.
                               Camilleri, Trial Attorney, Office
                               of Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Hernan Antonio Lopez Marin, a native and citizen of

Colombia, seeks review of an August 27, 2020, decision of the

BIA affirming a May 24, 2018, decision of an Immigration Judge

(“IJ”)    denying   his   application     for   protection   under   the

Convention Against Torture (“CAT”).             In re Herman Antonio

Lopez Marin, No. A046 002 995 (B.I.A. Aug. 27, 2020), aff’g

No. A046 002 995 (Immig. Ct. N.Y. City May 24, 2018).                 We

assume the parties’ familiarity with the underlying facts and

procedural history.

       We have reviewed the IJ’s decision as modified by the

BIA.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

520, 522 (2d Cir. 2005).       The applicable standards of review

are well established.      “[T]he administrative findings of fact

are conclusive unless any reasonable adjudicator would be

compelled     to    conclude   to       the   contrary.”      8 U.S.C.
                                    2
§ 1252(b)(4)(B).       “Accordingly,       we   review   the    agency’s

decision for substantial evidence and must defer to the

factfinder’s findings based on such relevant evidence as a

reasonable   mind    might   accept   as    adequate     to    support   a

conclusion. . . . By contrast, we review legal conclusions de

novo.” Singh v. Garland, 11 F.4th 106, 113 (2d Cir. 2021)

(internal quotation marks omitted); see also Nasrallah v.

Barr, 140 S. Ct. 1683, 1694 (2020) (holding that removability

on criminal grounds does not limit our jurisdiction to review

the denial of CAT relief).

     The agency did not err in finding that Lopez Marin failed

to establish a sufficient likelihood of torture in Colombia.

A CAT applicant has the burden to demonstrate that he would

“more likely than not” be tortured by or with the acquiescence

of   government     officials.        8 C.F.R.      §§ 1208.16(c)(2),

1208.18(a)(1).      The agency considers “all evidence relevant

to the possibility of future torture,” including “[e]vidence

of past torture,” ability to relocate, and violations of human

rights within the country of removal.           Id. § 1208.16(c)(3).

     Lopez Marin provided background evidence on conditions

in Colombia and alleged that he would be tortured by the

guerilla group that murdered his father in 1981 because the

                                 3
family’s report of the murder resulted in the conviction and

imprisonment   of   two   individuals.   General   evidence    of

violence and corruption is not sufficient to establish that

an applicant is more likely than not to be tortured.          See

Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(“In the absence of solid support in the record . . . [an

applicant’s] fear is speculative at best.”); Mu-Xing Wang v.

Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (holding that CAT

applicant must provide some evidence “that someone in his

particular alleged circumstances is more likely than not to

be tortured” (emphasis omitted)); cf. Melgar de Torres v.

Reno, 191 F.3d 307, 314 n.3 (2d Cir. 1999) (noting that

general violence does not establish a well-founded fear of

persecution absent evidence of a particular risk to the

applicant).    Lopez Marin did not otherwise establish that he

will be targeted for torture by the group that killed his

father: his father’s murder occurred over forty years ago,

his family members in Colombia have not been targeted, and he

had no information about the identity of any individuals or

whether his father’s killers had been released from prison or

were still alive.   Given the passage of time and the absence

of evidence that anyone is interested in harming Lopez Marin,

                                4
substantial evidence supports the denial of CAT relief.       See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008)

(“[W]hen a petitioner bears the burden of proof, his failure

to adduce evidence can itself constitute the ‘substantial

evidence’   necessary   to   support   the   agency’s   challenged

decision.”).     We have considered Lopez Marin’s remaining

arguments and find them to be without merit.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                                5